                  Case 16-16796-RBR   Doc 55   Filed 08/14/19   Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                              DIVISION: Fort Lauderdale

In re:                                            Case No. 16-16796-RBR
                                                  Chapter 13

Manuel Gomez


         Debtor              /

                                 CERTIFICATE OF SERVICE

I certify that a true copy of the 3rd Modified Plan (D.E. 54), Notice of Hearing on
Motion to Modify Plan (9/12/19)(D.E. 52 ) was served on August 14, 2019 to all
parties receiving EM/ECF and via U.S. Mail to the Service List attached hereto as
Exhibit “A.”



/s/ Matthew E. Mazur, Jr., Esq.
Matthew E. Mazur, Jr., Esq.
FBN: 0144614
Address 2645 Executive Park Drive, Suite 110
Weston, FL, 33331
Phone (305) 466-3328
Email: mmazurjr@mazur-law.com
Dated: 7/31/19
Label Matrix for local noticing    Case 16-16796-RBR       Doc 55
                                               VT Inc. as Trustee       Filed
                                                                  of World Omni 08/14/19
                                                                                LT                PageCITIMORTGAGE
                                                                                                        2 of 3
113C-0                                             c/o Christina V. Paradowski, Esquire               CO CENLAR
Case 16-16796-RBR                                  110 SE 6th Str, 15th Flr                           425 PHILLIPS BLVD
Southern District of Florida                       Fort Lauderdale, FL 33301-5004                     EWING, NJ 08618-1430
Fort Lauderdale
Wed Jul 31 09:09:45 EDT 2019
AT&T                                               AT&T Digital Life                                  Aldous & Associates, P.L.L.C.
POB 536216                                         Attn: Collections Department                       POB 171374
Atlanta, GA 30353-6216                             POB 10330                                          Holladay, UT 84117-1374
                                                   Fort Wayne, IN 46851-0330


AmerAssist/AR Solutions                            Bank of America, N.A.                              Barclays Bank Delaware
455 Hutchinson Ave S                               NC4-105-03-14                                      POB 8801
Suite 5                                            POB 26012                                          Wilmington, DE 19899-8801
Columbus, OH 43235-5656                            Greensboro, NC 27420-6012


Capital Management Services, LP                    Capital One Bank (USA), N.A.                       Capital One Bank USA, N.A.
698 1/2 Ogden Street                               PO Box 71083                                       POB 30285
Buffalo, NY 14206-2317                             Charlotte, NC 28272-1083                           Salt Lake City, UT 84130-0285



Chase Bank, NA                                     CitiMortgage Inc.                                  Citibank / Best Buy
Attn: Correspondence Dept                          1000 Technology Drive                              Attn: Centralized Bankruptcy
POB 15298                                          Mail Station 420                                   POB 790040
Wilmington, DE 19850-5298                          O Fallon, MO 63368-2239                            St Louis, MO 63179-0040


Credit One Bank NA                                 Daniel Wasserstein, Esq.                           FedLoan Servicing
POB 98873                                          Wasserstein, P.A.                                  POB 69184
Las Vegas, NV 89193-8873                           301 Yamato Road, Suite 2199                        Harrisburg, PA 17106-9184
                                                   Boca Raton, FL 33431-4901


International Institute of Sleep                   LVNV Funding, LLC its successors and assigns       Miami Center for Advanced Cardiology
7500 NW 5th Street #114                            assignee of FNBM, LLC                              2845 Aventura Blvd., Suite 100
Plantation, FL 33317-1612                          Resurgent Capital Services                         Aventura, FL 33180-3111
                                                   PO Box 10587
                                                   Greenville, SC 29603-0587

Midland Funding LLC                                Midland Funding LLC                                Northland Group Inc.
2365 Northside Drive, Suite 300                    PO Box 2011                                        POB 390846
San Diego, CA 92108-2709                           Warren MI 48090-2011                               Minneapolis, MN 55439-0846



Office of the US Trustee                           (p)PORTFOLIO RECOVERY ASSOCIATES LLC               Reyes Law Group, PA
51 S.W. 1st Ave.                                   PO BOX 41067                                       150 South Pine Island Road, Suite 210
Suite 1204                                         NORFOLK VA 23541-1067                              Fort Lauderdale, FL 33324-2665
Miami, FL 33130-1614


Southbridge Homeowners Association, Inc            Southbridge Homeowners Association, Inc            Southeast Toyota Finance
Firstservice Residential                           c/o Daniel Wasserstein, Esq.                       POB 70831
POB 028103                                         Wasserstein, P.A.                                  Charlotte, NC 28272-0831
Miami, FL 33102-8103                               301 Yamato Road, Suite 2199
                                                   Boca Raton, FL 33431-4901
U.S. Department of Education     Case 16-16796-RBR       Doc 55
                                             VT Inc. as Trustee       Filed
                                                                of World Omni 08/14/19
                                                                              LT                    Page
                                                                                                       Visa3 Dept
                                                                                                             of 3Store National Bank
C/O FedLoan Servicing                                c/o Christina V. Paradowski                          Attn: Bankruptcy
P.O. Box 69184                                       110 SE 6th Street, Suite 1500                        POB 8053
Harrisburg, PA 17106-9184                            Fort Lauderdale, FL 33301-5039                       Mason, OH 45040-8053


Walmart / Synchrony Bank                             World Omni Financial                                 Youfit Health Club
PO Box 530927                                        6150 Omni Park Drive                                 7070 Coral Way
Atlanta, GA 30353-0927                               Mobile, AL 36609-5195                                Miami, FL 33155-1603



c/o Wasserstein, P.A.                                Manuel Gomez                                         Matthew Mazur Jr
301 Yamato Road, Suite 2199                          510 NW 106th Terrace                                 Matthew Mazur, P.A.
Boca Raton, FL 33431-4901                            Pembroke Pines, FL 33026-3950                        2645 Executive Park Drive
                                                                                                          Suite 110
                                                                                                          Weston, FL 33331-3624

Robin R Weiner
www.ch13weiner.com
POB 559007
Fort Lauderdale, FL 33355-9007




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Citimortgage, inc.                                (d)VT Inc. as Trustee of World Omni LT               End of Label Matrix
                                                     c/o Christina V. Paradowski, Esquire                 Mailable recipients    39
                                                     110 SE 6th Str, 15th Flr                             Bypassed recipients     2
                                                     Fort Lauderdale, FL 33301-5004                       Total                  41
